Case: 1:17-cv-06577 Document #: 125-1 Filed: 03/26/19 Page 1 of 2 PageID #:2680




                   EXHIBIT 1
  Case: 1:17-cv-06577 Document #: 125-1 Filed: 03/26/19 Page 2 of 2 PageID #:2680




                                             Exhibit 1

                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

    SOOS & ASSOCIATES, INC.,                      )
                                                  )
    Plaintiff,                                    )
                                                  )
       -v-                                        )   Civil Action No. 1:17-cv-06577
                                                  )
    FIVE GUYS ENTERPRISES, LLC,                   )   JURY TRIAL DEMANDED
    FIVE GUY OPERATIONS, LLC,                     )
    DXU ARCHITECTS and ERIC                       )   Honorable Joan H. Lefkow
    STYER,                                        )   Magistrate Judge Maria Valdez
                                                  )
    Defendants.                                   )
                                                  )

                                      [PROPOSED] ORDER

       Having considered the Agreed Motion For Entry Of Rule 502(d) Order (the “Motion”),

the Court finds that the Motion should be granted.

       IT IS HEREBY ORDERED:

       1.        Pursuant to Federal Rule of Evidence 502(d), the production of privileged or

work-product protected documents, electronically stored information (“ESI”) or information,

whether inadvertent or otherwise, is not a waiver of the privilege or protection from discovery in

this case or in any other federal or state proceeding. This Order shall be interpreted to apply to

productions made by third parties in response to subpoenas.




Date:________________________                         _________________________________
                                                      JOAN HUMPHREY LEFKOW
                                                      United States District Judge
